Citation Nr: 1403714	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-02 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for residual numbness and pain from a spider bite.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant, his spouse, and his mother-in-law


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1996 to November 2000. 

This case comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.

In August 2011, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the Veteran's claim November 2011 to obtain VA treatment records related to his claimed condition and schedule him a VA examination to evaluate the nature and etiology of his claimed disorder.

The Veteran's VA treatment records have been obtained and associated with the file.  Nonetheless, the additional development ordered in the Board's previous remand has not been undertaken completely.  The RO scheduled the Veteran for a January 2012 VA examination, but the Veteran failed to report to it.  The Veteran's representative argues that the Veteran was unaware of his scheduled VA examination because he never received notice of it, as it was likely sent to the wrong address on file.  

Indeed, the evidence in the record corroborates this argument: an August 2012 Supplemental Statement of the Case (SSOC) was returned as undeliverable, the evidence reflects at least two different addresses used by the Veteran, and the record lacks evidence of any mailing or receipt by the Veteran of any letter informing him of the date, time, and place of his scheduled VA examination.  Therefore, it is unclear whether appropriate notice was sent and received by the Veteran.

To ensure due process and comply fully with the Board's previous remand, the Veteran's current address must be obtained, and he must be rescheduled for a VA examination to address the nature and etiology of his claimed disorder and appropriately notified of it.  He should also be notified of the consequences of his failure to report to the examination.  38 C.F.R. § 3.655 (2013).  Given the confusion about the Veteran's address, a copy of the notification letter should be placed in the file.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran in order to obtain his current address.

2.  Upon completion of the above, the Veteran should be afforded an appropriate VA examination to determine the current nature and likely etiology of any left leg condition, including the claimed insect bite which may be present.  The claims folder and all pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

A copy of the notification letter should be placed in the record.  

Based on the examination and review of the record, the examiner should answer the following questions: 

(A)  Does the Veteran have any residuals of an insect bite?

(B)  If so, is it at least as likely as not (a 50 percent probability or greater) that such residuals had their onset during active service or are related to any in-service disease or injury?

In offering the opinion, the examiner should address the February 2009 reference to CA-MRSA.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  The Veteran should be notified of the consequences of his failure to report to a VA examination pursuant to 38 C.F.R. § 3.655; that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial. 
 
3.  Upon completion of the above, the RO must readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


